797 So. 2d 549 (2001)
Ex parte Corey Schirod SMITH.[*]
(Re Corey Schriod Smith v. State).
1000249.
Supreme Court of Alabama.
May 11, 2001.
L. Lee Sims of Oliver & Sims, Dadeville; and Palmer Singleton, Atlanta, Georgia, for petitioner.
Bill Pryor, atty. gen., and Thomas F. Parker IV, asst. atty. gen., for respondent.
Prior report, Ala.Cr.App., 797 So. 2d 503.
BROWN, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
MOORE, C.J., and HOUSTON, SEE, LYONS, JOHNSTONE, HARWOOD, WOODALL, and STUART, JJ., concur.
NOTES
[*]  The Court of Criminal Appeals spelled this defendant's name "Corey Schriod Smith."